Giri';;,4                                    09/22/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 20-0187


                                        DA 20-0187


 IN RE THE MARRIAGE OF:                                                   7-t-. 13
                                                                         r
 KENNETH MICHAEL SMITH,                                                   SEP 2 2 2020
                                                                        Bow,,n L,rt.,..enwood
                                                                      Clerk of Supreme Court
              Petitioner and Appellant.                                  St:--Ate of Montana

                                                                    ORDER
       and

 MELISSA SUE GRAHAM,f/k/a
 MELISSA SUE SMITH,

              Respondent and Appellee.


       Kenneth Smith appeals a March 2020 order requiring him to participate in mediation
of his parenting dispute with Melissa Graham. Smith filed a mediation request on
January 28,2020, and moved to rescind the request a month later. The Guardian ad Litem
(GAL) opposed the rescission, and the District Court denied the request, ordering the
parties to participate in mediation in good faith.
       Upon review of Smith's current appeal, we determine that the appeal is not from a
final judgment and is improperly before this Court. Smith cannot file appeals in the case
until there is a final judgment that has determined all rights and claims in this underlying
proceeding or an order otherwise appealable under the provisions ofthe Montana Rules of
Appellate Procedure. M. R. App. P. 4(1), 6(1), 6(3). Smith does not appeal a final
judgment, pursuant to M. R. App. P. 6(1), as the proceeding remains pending before the
District Court.
      IT IS THEREFORE ORDERED that this appeal is DISMISSED without prejudice.
      IT IS FURTHER ORDERED that Smith's Motion For: An Order to Further
Evaluate the Respondent's Mental Health Status and Motion For: Entry of Default and to
Set Aside Pending Request to Further Evaluate Respondent are DENIED as moot.
      The Clerk of the Supreme Court is directed to close this case as of the date of this
Order and to issue remittitur.
      The Clerk also is directed to provide a copy ofthis Order to the appointed mediator,
to the Honorable Michael F. McMahon, First Judicial District Court; to Angie Sparks,
Clerk of District Court, Lewis and Clark County, under Cause No. BDR-2016-389; to
Michael D. McLean, GAL for minor child; and to Melissa Sue Graham and
Kenneth Michael Smith pTisonally.
      DATED this Ze--tt-day of September, 2020.




                                           2